Citation Nr: 1759434	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-35 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement an initial evaluation in excess of 10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

These issues come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran has indicated that he retired in approximately December 2010 at least in part due to his service-connected PTSD.  It unclear if the issue of TDIU has been raised.  The AOJ should forward the appropriate form to the appellant.


FINDINGS OF FACT

1.  PTSD most closely approximates occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation; impaired impulse control; difficulty adapting to stressful circumstances; irritability; and inability to establish and maintain effective relationships.

2. The Veteran is receiving the maximum schedular rating for tinnitus.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent for PTSD, but not higher, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for an initial disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.87, Diagnostic Code 6260 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Rating PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has determined that a uniform rating is appropriate throughout the entire period on appeal.

The Veteran's PTSD is currently assigned an initial 50 percent rating under Diagnostic Code 9411, effective February 19, 2010.  The Veteran has challenged the initial rating.

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130  means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  The RO originally certified the Veteran's appeal to the Board in October 2015.  As a result, the Board will evaluate in a manner most favorable to the Veteran. 

Factual Background

At an October 2010 VA examination, the Veteran reported depression, recurring flashbacks, inability to function in crowds, difficulty maintaining relationships, irritability, impaired social capability, exaggerated startle response, severe panic attacks, inability to handle stressful situations, and suicidal ideation.  

At an October 2012 VA examination, the examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas.  Symptoms included recurrent and distressing recollections, intense psychological distress and exposure to symbolic cues, avoidance efforts, markedly diminished interest in or participation in activities, chronic sleep impairment, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, panic attacks that occur weekly or less often, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.   The Veteran denied suicidal and homicidal ideation.  A GAF score of 51 was assigned, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
At a July 2015 VA examination, the examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  Symptoms included recurrent and intrusive memories, marked physiological reactions to stimuli, avoidance efforts, persistent and exaggerated negative beliefs, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, sleep disturbance, depressed mood, and anxiety.  The Veteran denied suicidal and homicidal ideation.  

The Veteran has submitted a variety of lay statements, including by his mother and wife.  A review of the lay statements indicates that the Veteran has experienced a number of symptoms throughout the period on appeal, including suicidal ideation, anger, irritability, severe anxiety, impaired social capabilities, and a general inability to handle stressful circumstances.  In addition, the Board notes a November 2009 mental status evaluation documenting delusions and suicidal thoughts.  A GAF score of 45 was recorded, consistent with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Analysis

As noted, the Veteran has an initial 50 percent rating.  After a review of the medical and lay evidence of record, a 70 percent evaluation is warranted.  The evidence suggests that the Veteran's symptomatology has more nearly approximated occupational and social impairment associated with a 70 percent disability rating for the entire period on appeal.  In other words, the Board finds that a rating of 70 percent is warranted, but that the preponderance of the evidence is against an evaluation in excess of 70 percent during this period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation, nor does it demonstrate total social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.
The Board has considered the VA treatment records, including all VA examination reports, and lay statements regarding the impact of the Veteran's PTSD on his occupational and social impairment.  During the entire period, the Veteran reported recurrent and distressing recollections and dreams of the events; difficulty interacting with others resulting in isolative behavior; diminished interest in activities; depressed mood; disturbances of mood and motivation; sleep impairment; panic attacks; suicidal ideation; severely impaired social capabilities; irritability; and impaired impulse control, among other symptoms.

It is documented that the Veteran has struggled with many social interactions.  The Board finds that the degree to which the Veteran's PTSD inhibits his social relationships is consistent with the criteria of a 70 percent evaluation.  The evidence suggests that the Veteran's PTSD symptoms effectively limit his ability to establish and maintain relationships.  

Perhaps most notable are the Veteran's symptoms of irritability, impaired impulse control, and suicidal ideation.  While there is no indication that the Veteran's irritability has resulted in violence or in a persistent danger of hurting others, the Board finds that the Veteran's symptoms result in a significant deficiency in his ability to maintain and establish relationships and handle stressful circumstances.  

Throughout the entire period, there was no indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger in hurting self or others, inability to perform activities of daily living, disorientation of time or place, or memory loss for names of close relatives.

Furthermore, the objective medical conclusions of the VA examiners with respect to the severity of the Veteran's occupational and social impairment, while not determinative, are certainly not consistent with total occupational and social impairment.

Thus, the Board finds that for this period the Veteran does not have total occupational and social impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the now assigned initial 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 70 percent rating.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344 (a).

III. Rating Tinnitus

Ten percent is the maximum schedular rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran is currently in receipt of a 10 percent evaluation for tinnitus, effective February 19, 2010.  The Veteran is receiving the maximum schedular rating for tinnitus.  Thus, a higher schedular rating is not warranted.  As a result, the claim must be denied.


ORDER

Entitlement to an initial evaluation of 70 percent for posttraumatic stress disorder (PTSD) is granted.

Entitlement an initial evaluation in excess of 10 percent for tinnitus is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


